                                                                                         FILED
                                                                                 2021 Jul-08 PM 02:48
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

LLOYD H. WILSON,                            )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No. 1:21-cv-00666-AKK-JHE
                                            )
JIMMY KILGORE,                              )
                                            )
       Respondent.                          )

                          MEMORANDUM OPINION

      The petitioner, Lloyd H. Wilson (“Wilson”), filed this action for writ of

habeas corpus pro se on or about May 12, 2021. Doc. 1. Because his petition clearly

reflected that Wilson had not exhausted his state court remedies, the Magistrate

Judge ordered Wilson to show cause why his petition should not be dismissed. Doc.

3. Wilson’s deadline to respond to the Order to Show Cause expired with no

response from Wilson. On June 14, 2021, the Magistrate Judge entered a report and

recommendation pursuant to 28 U.S.C. § 636(b), recommending that the habeas

petition be dismissed without prejudice to allow Wilson the opportunity to exhaust

his state law remedies. Doc. 4. Although Wilson was notified of his right to file

objections within fourteen (14) days, no objections have been filed with the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Magistrate Judge’s Report and Recommendation, the court
is of the opinion that the Magistrate Judge’s findings are due to be and are hereby

ADOPTED and the recommendation is ACCEPTED. Accordingly, the petition for

writ of habeas corpus is due to be DISMISSED WITHOUT PREJUDICE.

Further, because the petition does not present issues that are debatable among jurists

of reason, a certificate of appealability is due to be DENIED. See 28 U.S.C. §

2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules

Governing § 2254 Proceedings.

      A separate Final Order will be entered.

      DONE the 8th day of July, 2021.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          2
